IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                          : No. 1 DB 2016 (No. 31 RST 2016)
                                          :
                                          :
JO RECHT                                  : Attorney Registration No. 68723
                                          :
PETITION FOR REINSTATEMENT                :
 FROM INACTIVE STATUS                     : (Allegheny County)


                                      ORDER


PER CURIAM


       AND NOW, this 28th day of March, 2016, the Report and Recommendation of

Disciplinary Board Member dated March 16, 2016, is approved and it is ORDERED that

Jo Recht, who has been on Inactive Status, has never been suspended or disbarred,

and has demonstrated that she has the moral qualifications, competency and learning in

law required for admission to practice in the Commonwealth, shall be and is, hereby

reinstated to active status as a member of the Bar of this Commonwealth.           The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.